DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 9/29/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restriction
2.	Applicant affirmed the election without traverse of claims 8-13.  

Specification
3.	The objection to the abstract is withdrawn.  The replacement abstract filed 9/29/2022 is accepted.  

 Claim Rejections - 35 USC § 102
4.	The rejection of claims 8 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) is withdrawn in view of the amendments made.
Claim Rejections - 35 USC § 103
5.	Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361).
FIRST INTERPRETATION
Regarding claim 8, Hong teaches a secondary/rechargeable battery comprising: 
an electrode assembly 10 (“battery assembly”) having a positive/first electrode 11 and a negative/second electrode 12 (P44-45; Figs. 1-3); 
a pouch 20 (“a case”) receiving the electrode assembly 10 (“battery assembly”) (P44, 50-53; Figs. 1-2); 
a first lead tab (14, 16) electrically connected to the first electrode 11 and having a 5first sub-lead portion 14 and a second sub-lead portion 16 (P46-49, 59-76; Figs. 1-6); 
a second lead tab 15 connected to the second electrode 12 (P46-49; Figs. 1-3); 
a temperature protection device 30 having a positive temperature coefficient (PTC) that increases at a preset temperature (“a resistor element”) (P57) having a first connection portion 31 and a second connection portion 32 connected to the first sub-lead portion 14 and the second sub-lead portion 16, respectively (P61-75); and  
10an auxiliary heating portion connecting between the first sub-lead portion 14 and the first connection portion 31 or between the second sub-lead portion 16 and the second connection portion 32 that can be at least two of any of the following:
the weld occurring between the second connection part 32 and second sub-lead portion 16 (P63);
the weld occurring between the first extension 141 and connection member 31 (P62);
the weld occurring between the bottom surface of the transmission part 33 and first sub-lead portion 14; 
the weld occurring between second extension part 542 and the transmission part 33 (P87; Fig. 8).
With respect to at least two of the above entities reading on the claimed auxiliary heating portion, Wu provides evidence that it is known that when battery cells are discharged or recharged, welding spots where connections occur among entities result in high contact resistance which increases temperature of said welding locations/spots as well as the entities connected thereto (P8).  In other words, a welded portion through which current flows intrinsically functions as an auxiliary heating portion given contact resistance increases at this juncture, thus causing an increase in temperature of the welded portion as well as those entities connected thereto (P8).  
Hong teaches wherein 20the second sub-lead portion 16 has a first portion having a first width (W1) (the extended portion that is not in the oval in annotated Fig. 4B below) and a second portion having a wider width (W2) than the first width (W1) (the portion within the oval that is not the extended portion), the first and second portions extending lengthwise (annotated L1 and L2, respectively in Fig. 1 below) along a first direction away from the electrode assembly 10 (“battery assembly”), the first and second widths being traverse to the first direction,

    PNG
    media_image1.png
    442
    534
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    588
    512
    media_image2.png
    Greyscale

wherein the first portion is connected (at least electrically connected and/or indirectly, physically connected- consistent with P33 of the instant PGPUB) to all welds (“the auxiliary heating portion”).
Hong fails to explicitly teach the plurality of welds (“auxiliary heating portion”) are explicitly spot welds; however, the feature is considered “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143, Exemplary Rationale E).  
At the effective filing date of the invention, there is a design need in terms of what type of weld to utilize to achieve the described welded portions taught by Hong; there are a finite number of predictable potential solutions [e.g, spot welds, line/seam welds, surface/plate/flash welds, and/or upset welds] as would be immediately recognized and known to one having ordinary skill in the art, wherein one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention based on the “obvious to try” rationale to select as the specific type of weld utilized for welding portions taught by Hong that of spot welds given the 
"a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP 2143; Exemplary Rationale E).

SECOND INTERPRETATION
Regarding claim 8, Hong teaches a secondary/rechargeable battery comprising: 
an electrode assembly 10 (“battery assembly”) having a positive/first electrode 11 and a negative/second electrode 12 (P44-45; Figs. 1-3); 
a pouch 20 (“a case”) receiving the electrode assembly 10 (“battery assembly”) (P44, 50-53; Figs. 1-2); 
a first lead tab (14, 141) electrically connected to the first electrode 11 and having a 5first sub-lead portion 14 and a second sub-lead portion 141 (P46-49, 59-76; Figs. 1-6); 
a second lead tab 15 connected to the second electrode 12 (P46-49; Figs. 1-3); 
a temperature protection device 30 having a positive temperature coefficient (PTC) that increases at a preset temperature (“a resistor element”) (P57) having a first connection portion 33 and a second connection portion 31 connected to the first sub-lead portion 14 and the second sub-lead portion 141, respectively (P61-75; “connected to” be interpreted at least electrically connected and/or indirectly, physically connected, and/or directly physically connected- consistent with P33 of the instant PGPUB); and  
10an auxiliary heating portion connecting between the first sub-lead portion 14 and the first connection portion 33 or between the second sub-lead portion 141 and the second connection portion 31 that includes:
the weld occurring between the second sub-lead portion 141 and second connection member 31 (P62);
the weld occurring between the first sub-lead portion 14 and first connection portion 33 (P64). 
With respect to the above entities reading on the claimed auxiliary heating portion, Wu provides evidence that it is known that when battery cells are discharged or recharged, welding spots where connections occur among entities result in high contact resistance which increases temperature of said welding locations/spots as well as the entities connected thereto (P8).  In other words, a welded portion through which current flows intrinsically functions as an auxiliary heating portion given contact resistance increases at this juncture, thus causing an increase in temperature of the welded portion as well as those entities connected thereto (P8).  
	Hong teaches wherein the second sub-lead portion 141 has a first portion having a first width and second portion having a wider width than the first width, the first and second portions extsending lengthwise along a first direction away from the battery assembly (“a first direction” being the same as that of the First Interpretation as annotated), the first and second widths being transverse to the first direction:
		Option 1: the second sub-lead portion 141 has a first portion (flat upper plate portion) having a first width (in the Z direction) and second portion (the side portion that has the bend in it) having a wider width (in the Z direction) than the first width, the first and second portions extending lengthwise along a first direction away from the battery assembly, the first and second widths being transverse to the first direction (Figs. 1, 4A-B); OR
		Option 2:  the second sub-lead portion 141 has a first portion (the side portion that has the bend in it) having a first width (in the Y direction) and a second portion (flat upper plate portion) having a wider width (in the Y direction) than the first width, the first and second portions extending lengthwise along a first direction away from the battery assembly, the first and second widths being transverse to the first direction (Figs. 1, 4A-B).
Hong teaches wherein the first portion is connected (at least electrically connected and/or indirectly, physically connected and/or directly, physically connected- consistent with P33 of the instant PGPUB) to the welds (“the auxiliary heating portion”).
Hong fails to explicitly teach the plurality of welds (“auxiliary heating portion”) are explicitly spot welds; however, the feature is considered “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143, Exemplary Rationale E).  
At the effective filing date of the invention, there is a design need in terms of what type of weld to utilize to achieve the described welded portions taught by Hong; there are a finite number of predictable potential solutions [e.g, spot welds, line/seam welds, surface/plate/flash welds, and/or upset welds] as would be immediately recognized and known to one having ordinary skill in the art, wherein one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention based on the “obvious to try” rationale to select as the specific type of weld utilized for welding portions taught by Hong that of spot welds given the 
"a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP 2143; Exemplary Rationale E).
Regarding claim 11, Hong fails to explicitly teach the specific method by which the welding portions are achieved (i.e., “…formed by friction welding or resistive welding”); however, the language is entirely a product-by-process limitation, the court holding:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  As such, Hong’s welded portions appear to meet the structure set forth.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the welded portions of Hong.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 12, Hong teaches 5wherein “the resistor element” includes a positive temperature coefficient element (P57) of which resistance increases “greatly” at a predetermined temperature (P57).  Hong does not explicitly teach that resistance increases infinitely at the predetermined temperature; however, the court has held that, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also:
A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine an appropriate resistance value (infinite claimed) at the predetermine temperature such that the PTC device of Hong is operable for its intended function to provide sufficient resistance to shut off the current flowing through the device.
Regarding claim 13, Hong teaches 10wherein the claimed case is a pouch 20 (P44, 50-53; Figs. 1-2).

6.	Claims 8 and 11-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) and further in view of either of the following references individually:
	Baek et al. (US 2011/0281141) (“Rejection A”); OR
	Kim et al. (US 2007/0072014) (“Rejection B”).
FIRST INTERPRETATION
Regarding claim 8, Hong teaches a secondary/rechargeable battery comprising: 
an electrode assembly 10 (“battery assembly”) having a positive/first electrode 11 and a negative/second electrode 12 (P44-45; Figs. 1-3); 
a pouch 20 (“a case”) receiving the electrode assembly 10 (“battery assembly”) (P44, 50-53; Figs. 1-2); 
a first lead tab (14, 16) electrically connected to the first electrode 11 and having a 5first sub-lead portion 14 and a second sub-lead portion 16 (P46-49, 59-76; Figs. 1-6); 
a second lead tab 15 connected to the second electrode 12 (P46-49; Figs. 1-3); 
a temperature protection device 30 having a positive temperature coefficient (PTC) that increases at a preset temperature (“a resistor element”) (P57) having a first connection portion 31 and a second connection portion 32 connected to the first sub-lead portion 14 and the second sub-lead portion 16, respectively (P61-75); and  
10an auxiliary heating portion connecting between the first sub-lead portion 14 and the first connection portion 31 or between the second sub-lead portion 16 and the second connection portion 32 that can be at least two of any of the following:
the weld occurring between the second connection part 32 and second sub-lead portion 16 (P63);
the weld occurring between the first extension 141 and connection member 31 (P62);
the weld occurring between the bottom surface of the transmission part 33 and first sub-lead portion 14; 
the weld occurring between second extension part 542 and the transmission part 33 (P87).
With respect to at least two of the above entities reading on the claimed auxiliary heating portion, Wu provides evidence that it is known that when battery cells are discharged or recharged, welding spots where connections occur among entities result in high contact resistance which increases temperature of said welding locations/spots as well as the entities connected thereto (P8).  In other words, a welded portion through which current flows intrinsically functions as an auxiliary heating portion given contact resistance increases at this juncture, thus causing an increase in temperature of the welded portion as well as those entities connected thereto (P8).  
Hong teaches wherein 20the second sub-lead portion 16 has a first portion having a first width (W1) (the extended portion that is not in the oval in annotated Fig. 4B below) and a second portion having a wider width (W2) than the first width (W1) (the portion within the oval that is not the extended portion), the first and second portions extending lengthwise (annotated L1 and L2, respectively in Fig. 1 below) along a first direction away from the electrode assembly 10 (“battery assembly”), the first and second widths being traverse to the first direction,

    PNG
    media_image1.png
    442
    534
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    588
    512
    media_image2.png
    Greyscale

wherein the first portion is connected (at least electrically connected and/or indirectly, physically connected- consistent with P33 of the instant PGPUB) to all welds (“the auxiliary heating portion”).

SECOND INTERPRETATION
Regarding claim 8, Hong teaches a secondary/rechargeable battery comprising: 
an electrode assembly 10 (“battery assembly”) having a positive/first electrode 11 and a negative/second electrode 12 (P44-45; Figs. 1-3); 
a pouch 20 (“a case”) receiving the electrode assembly 10 (“battery assembly”) (P44, 50-53; Figs. 1-2); 
a first lead tab (14, 141) electrically connected to the first electrode 11 and having a 5first sub-lead portion 14 and a second sub-lead portion 141 (P46-49, 59-76; Figs. 1-6); 
a second lead tab 15 connected to the second electrode 12 (P46-49; Figs. 1-3); 
a temperature protection device 30 having a positive temperature coefficient (PTC) that increases at a preset temperature (“a resistor element”) (P57) having a first connection portion 33 and a second connection portion 31 connected to the first sub-lead portion 14 and the second sub-lead portion 141, respectively (P61-75; “connected to” be interpreted at least electrically connected and/or indirectly, physically connected, and/or directly physically connected- consistent with P33 of the instant PGPUB); and  
10an auxiliary heating portion connecting between the first sub-lead portion 14 and the first connection portion 33 or between the second sub-lead portion 141 and the second connection portion 31 that includes:
the weld occurring between the second sub-lead portion 141 and second connection member 31 (P62);
the weld occurring between the first sub-lead portion 14 and first connection portion 33 (P64). 
With respect to the above entities reading on the claimed auxiliary heating portion, Wu provides evidence that it is known that when battery cells are discharged or recharged, welding spots where connections occur among entities result in high contact resistance which increases temperature of said welding locations/spots as well as the entities connected thereto (P8).  In other words, a welded portion through which current flows intrinsically functions as an auxiliary heating portion given contact resistance increases at this juncture, thus causing an increase in temperature of the welded portion as well as those entities connected thereto (P8).  
	Hong teaches wherein the second sub-lead portion 141 has a first portion having a first width and second portion having a wider width than the first width, the first and second portions extsending lengthwise along a first direction away from the battery assembly (“a first direction” being the same as that of the First Interpretation as annotated), the first and second widths being transverse to the first direction:
		Option 1: the second sub-lead portion 141 has a first portion (flat upper plate portion) having a first width (in the Z direction) and second portion (the side portion that has the bend in it) having a wider width (in the Z direction) than the first width, the first and second portions extending lengthwise along a first direction away from the battery assembly, the first and second widths being transverse to the first direction (Figs. 1, 4A-B); OR
		Option 2:  the second sub-lead portion 141 has a first portion (the side portion that has the bend in it) having a first width (in the Y direction) and a second portion (flat upper plate portion) having a wider width (in the Y direction) than the first width, the first and second portions extending lengthwise along a first direction away from the battery assembly, the first and second widths being transverse to the first direction (Figs. 1, 4A-B).
Hong teaches wherein the first portion is connected (at least electrically connected and/or indirectly, physically connected and/or directly, physically connected- consistent with P33 of the instant PGPUB) to the welds (“the auxiliary heating portion”).
In either interpretation, Hong fails to explicitly teach the welding portions are spot welds as claimed. 
Rejection A:
	In the same field of endeavor, Baek teaches analogous art of a PTC protecting device 120 connected to a battery lead 120a that is achieved by spot welding “which is a type of a resistance welding technique” (P34).  Accordingly, it is a known technique to utilize a spot weld, a resistance welding technique, for a welded portion between a PTC device and a battery lead of a rechargeable battery as taught by Baek (P34).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective fling date of the invention to select spot welds as the specific type of weld for the welded portions of Hong, including those occurring between the battery leads and the PTC device, given Baek teaches it is a known type of weld for such connections (P34), and further teaches that such a weld is a resistive weld (P34).
Rejection B:
In the same field of endeavor, Kim teaches analogous art of a PTC device 430 connected to both anode and cathode leads (440, 442) of a battery that is accomplished by spot welding (P57).  Accordingly, it is a known technique to utilize a spot weld for welded portions between a PTC device and the battery leads of a rechargeable battery as taught by Kim (P57).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective fling date of the invention to select spot welds as the specific type of weld for the welded portions of Hong, including those occurring between the battery leads and the PTC device, given Kim teaches it is a known type of weld for such connections (P57).
Regarding claim 11, Hong as modified by either of Baek (Rejection A) or Kim (Rejection B) teaches the use of spot welds (see rejection of claim 9).  
Hong as modified by Baek explicitly teaches the spot welds are achieved by a resistance welding technique (P34) (Rejection A).   
Hong as modified by Kim (Rejection B) fails to explicitly teach the specific method by which the spot welding portions are achieved; however, the language is entirely a product-by-process limitation, the court holding:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  As such, Hong/Kim’s spot welded portions appear to meet the structure set forth.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the spot welded portions of Hong/Kim.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 12, Hong teaches 5wherein “the resistor element” includes a positive temperature coefficient element (P57) of which resistance increases “greatly” at a predetermined temperature (P57).  Hong does not explicitly teach that resistance increases infinitely at the predetermined temperature; however, the court has held that, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also:
A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine an appropriate resistance value (infinite claimed) at the predetermine temperature such that the PTC device of Hong is operable for its intended function to provide sufficient resistance to shut off the current flowing through the device.
Regarding claim 13, Hong teaches 10wherein the claimed case is a pouch 20 (P44, 50-53; Figs. 1-2).

7.	Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over:
Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) as applied to at least claim 8 above (Section 5); OR
Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) and further in view of Baek et al. (US 2011/0281141) (“Rejection A” of Section 6); OR
Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) and further in view of Kim et al. (US 2007/0072014) (“Rejection B” of Section 6).
Regarding claim 12, Hong teaches 5wherein “the resistor element” includes a positive temperature coefficient element (P57) of which resistance increases “greatly” at a predetermined temperature (P57).  Hong does not explicitly teach that resistance increases infinitely at the predetermined temperature; however, such PTC devices are known in the state of the prior art for use with batteries as taught by Kim (P70).  Kim teaches that a PTC element 35 having an electrical resistance that increase infinitely to cut off current is a known construct (P70).  The courts have held (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific PTC protection device of Hong that of one having electrical resistance that increases infinitely high to cut off current given Kim teaches such PTC devices are known and utilized in in the field of batteries for the same purpose, the selection of a known device based on its suitability for its intended use supporting a prima facie obviousness determination based on the case law cited above, as well as one in which the resistance is the highest possible to cut off current.

Response to Arguments
8.	Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.  Applicant argues that Hong does not appear to disclose the amended features as presented.  This is not held persuasive in view of the updated rejections of record, not repeated here, demonstrating multiple interpretations of Hong which meet all the claimed features.  The above interpretations, are not the only interpretations of Hong given there are other embodiments which provide alternative structure that can meet the claimed features (see at least Fig. 8).  

Conclusion
9.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Hong et al. (US 2013/0089762) and Hwang (US 2015/0004440).	

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729